A proceeding brought by the landlord in 1949 under the third paragraph of section 4 of the Business Rent Law (L. 1949, *573ch. 535) came on for hearing in February and March, 1950. On the last day of the hearing the landlord moved to amend the prayer of the petition so that, after the new bill (L. 1950, ch. 326) was signed, the landlord would be entitled to whichever relief was more advantageous to it, either under subdivision 1 or subdivision 2 of section 4 of the new law. The motion was granted. The Official Referee, to whom the matter was referred to hear and determine, found all the facts necessary to a determination under subdivision 1 of section 4 (the 8% formula), determined the fair rental value per square foot of the office of the tenants involved, but pursuant to subdivision 2 limited the fixation of rent to an amount 15% above the rent being paid by the tenants. The landlord appeals from the final order insofar as this 15% limitation was imposed. Final order modified on the law and the facts by fixing the rent of the tenants involved according to the fair rental value per square foot, as found by the Official Referee, without limitation as to the 15%. As so modified, the order is unanimously affirmed, with costs to appellant. In our opinion, in accordance with the amendment of the petition granted at the hearing, the landlord was entitled to relief under subdivision 1 of section 4 of the new statute (L. 1950, ch. 326). Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. Settle order on notice. [See post, p. 664.]